Exhibit 10.2



Award No. _________


THE GAP, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT




The Gap, Inc. (the "Company") hereby grants to ___________ (the "Employee"), an
award (the “Award”) of Restricted Stock Units (each Restricted Stock Unit shall
be referred to as a “Stock Award”) which represent the right to receive shares
of the Company’s common stock, $0.05 par value (the “Shares”) subject to the
fulfillment of the vesting conditions and other conditions set forth in the
attached Appendix A and Appendix B. This Award is granted pursuant to The Gap,
Inc. 2011 Long-Term Incentive Plan (the “Plan”) and is subject to all of the
terms and conditions contained in this Restricted Stock Unit Award Agreement
(the “Agreement”), including the terms and conditions contained in the attached
Appendix A, Appendix B and the Plan. The date of this Agreement is ________.
Subject to the provisions of Appendix A, Appendix B and of the Plan, the
principal features of this Award are as follows:


Number of Stock Awards:    _____


Date of Grant:            _____


Date(s) Stock Awards         _____
Scheduled to Vest:


As provided in the Plan and in this Agreement, this Award may terminate before
the scheduled vest date(s) of the Stock Awards. For example, if Employee’s
Termination of Service occurs before the date this Award vests, this Award will
terminate at the same time as such Termination of Service. Important additional
information on vesting and forfeiture of the Stock Awards covered by this Award
including those due to changes in employment is contained in paragraphs 3
through 6 of Appendix A.


IN WITNESS WHEREOF, the Company and the Employee have agreed to the terms of
this Agreement, to be effective as of the date first above written.


 
 
 
THE GAP, INC.
 
 
 
 
Dated:
 
 
 



By accepting this Award, electronically or otherwise, I understand and agree
that this Award is 1) subject to all of the terms and conditions of this
Agreement (including the attached Appendix A and Appendix B) and of the Plan, 2)
not considered salary, nor is it a promise for future grants of Awards, 3) not a
term or condition of my employment with the Company (or one of its Affiliates),
and 4) made at the sole discretion of the Company.

1

--------------------------------------------------------------------------------







APPENDIX A


TERMS AND CONDITIONS OF STOCK AWARD


1. Grant of Stock Awards. The Company hereby grants to the Employee as a
separate incentive and not in lieu of any salary or other compensation for his
or her services, an Award with respect to the number of Stock Awards set forth
on page 1 of this Agreement, subject to all the terms and conditions in this
Agreement and the Plan. Employee understands and agrees that this Award does not
guarantee any future Stock Award grants and that grants are made at the sole
discretion of the Company.


2. Company’s Obligation to Pay. Unless and until a Stock Award has vested in
accordance with the terms hereof, the Employee will have no right to payment of
a Share with respect to the Stock Award. Prior to actual payment of any Shares
pursuant to vested Stock Awards, each Stock Award represents an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. No Shares shall be issued until after the Stock Awards have vested
in accordance with the terms hereof and shall be issued in accordance with the
settlement terms hereof. Notwithstanding Section 9.6 of the Plan, the Stock
Awards will only be settled, if at all, in Shares, provided that to the extent a
fractional share is earned, the number of Shares paid shall be rounded down to
the nearest whole number and no fractional Share shall be issued.


3. Vesting of Stock Awards and Issuance of Shares.


(a)Subject to paragraphs 4, 5 and 6, the Stock Awards subject to this Agreement
will vest as to the number of Stock Awards, and on the dates shown, on the first
page of this Agreement (each a “Vesting Date”), but in each case, only if the
Employee has been continuously employed by, or providing consulting services to,
the Company or one of its Affiliates from the date of this Award until the
applicable Vesting Date of the Stock Awards. If Employee has had a Termination
of Service (as described below) prior to such date(s), the Award shall
terminate, as set forth in paragraph 6.


(b)Subject to earlier issuance pursuant to paragraph 4 or 5, upon each Vesting
Date, one Share shall be issued for each Stock Award that vests on such Vesting
Date, subject to the terms and provisions of the Plan and this Agreement.


(c)If the Committee, in its discretion, accelerates the vesting of the balance,
or some lesser portion of the balance, of the Stock Award (or acceleration
occurs pursuant to Section 12.2 of the Plan), the payment of such accelerated
portion of the Stock Award nevertheless shall be made at the same time or times
as if such Stock Award had vested in accordance with the vesting schedule set
forth on the first page of this Agreement (whether or not the Employee remains
employed by the Company or by one of its Affiliates as of such date(s)).


(d)Notwithstanding the foregoing, if the Committee, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Stock Award in connection with Employee’s “separation from service"
within the meaning of Section 409A and if (i) Employee is subject to U.S. income
tax, and (ii) Employee is a “specified employee” within the meaning of Section
409A at the time of such separation from service, then any such accelerated
Stock Awards otherwise payable within the six (6) month period following
Employee’s separation from service instead will be paid on the date that is six
(6) months and one (1) day following the date of Employee’s separation from
service, unless the Employee dies following his or her separation from service
prior to such time, in which case, the Stock Awards will be paid to the
Employee’s estate upon his or her death, subject to paragraph 7. Thereafter,
such Stock Awards shall continue to be paid in accordance with the requirements
of paragraph 3(c). For purposes of this Agreement, “Section 409A” means Section
409A of the U.S. Internal Revenue Code of 1986, as amended, and any final
Treasury Regulations and other Internal Revenue Service guidance thereunder, as
each may be amended from time to time (“Section 409A”). This paragraph 3(d)
shall only apply to the extent necessary to avoid taxation under Section 409A.


(e)It is the intent of this Agreement to comply with the requirements of Section
409A so that none of the Shares subject to the Stock Award granted under this
Agreement will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.


(f)No fractional Shares shall be issued under this Agreement. To the extent a
fractional share is earned, the number of Shares paid shall be rounded down to
the nearest whole number and no fractional Share shall be issued.

4. Death.  In the event of the Employee’s death, the remaining Stock Awards
shall automatically and with no exercise of discretion by the Committee become
fully vested, and shall be settled, on the date of death.  Notwithstanding the
previous sentence, if in the event that within one year of the date of this
Agreement, Employee dies, this Stock Award shall immediately thereupon
terminate.







2

--------------------------------------------------------------------------------



5. Retirement.


(a)    Except as would result in taxation under Section 409A, a portion of the
remaining Stock Awards automatically and with no exercise of discretion by the
Committee shall become fully vested, and shall be settled, and applicable taxes
shall be withheld by the Company or its designated Affiliate in accordance with
paragraph 7 in the first year on or after the one-year anniversary of this
Agreement that the Employee is eligible for Retirement (as defined below) on (1)
the later of the date that the Employee is so eligible for Retirement or
November 15th of such year. The portion of the remaining Stock Awards that vests
and is settled in accordance with the preceding sentence shall have an aggregate
market value sufficient to pay any taxes required to be withheld by the Company
(or an Affiliate) solely as a result of (a) the Employee’s becoming eligible to
receive shares of common stock upon Retirement pursuant to paragraph 5(b), and
(b) the vesting and settlement of such portion of the remaining Stock Awards.


(b)    In the event of Employee's Retirement (as defined below), the remaining
Stock Awards automatically and with no exercise of discretion by the Committee
shall become fully vested, and shall be settled, on the date of such Retirement.
Notwithstanding any other provision of this paragraph 5, if in the event that
within one year of the date of this Agreement, Employee Retires, no portion of
this Stock Award will vest and this Stock Award shall immediately thereupon
terminate. If (i) Employee is subject to U.S. income tax, and (ii) Employee is a
“specified employee” within the meaning of Section 409A at the time of such
Retirement then the payment of such accelerated Stock Awards will not be made
until the date six (6) months and one (1) day following the date of such
Retirement, unless the Employee dies following such Retirement prior to such
time, in which case, the Stock Awards will be paid to the Employee’s estate (or
beneficiary) upon his or her death, subject to paragraph 7.


For purposes of this Agreement, “Retirement” shall mean Employee’s Termination
of Service (or for U.S. taxpayers “separation from service” within the meaning
of Section 409A) for any reason (other than due to Employee’s misconduct as
determined by the Company in its sole discretion) after Employee has attained
age 60 and completed at least five (5) years of continuous service as an
Employee of the Company or an Affiliate.


6. Termination of Service. Notwithstanding any contrary provision of this
Agreement and except as set forth in paragraphs 3, 4 or 5, the balance of the
Stock Awards that have not vested will be forfeited and cancelled automatically
at the time of the Employee’s Termination of Service. For purposes of this
Agreement, Termination of Service shall have the meaning set forth in the Plan
and be determined by reference to Employee’s service without reference to any
other agreement, written or oral, including Employee’s contract of employment
(if any). Thus, in the event of Employee’s Termination of Service (whether or
not in breach of local labor laws), unless otherwise expressly provided for
under this Agreement, Employee’s right to vest in the Stock Awards under the
Plan, if any, will terminate at the time of Employee’s Termination of Service;
the Committee shall have the exclusive discretion to determine when the Employee
has incurred a Termination of Service.


7. Withholding Taxes. Regardless of any action the Company or Employee’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, or any other required deductions or payments related to
the Employee’s participation in the Plan and legally applicable to the Employee
(“Tax-Related Items”), the Employee acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by the Employee is and remains
the Employee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. Employee is also solely responsible for filing all
relevant documentation that may be required of Employee in relation to his or
her participation in the Plan or any Tax-Related Items, such as but not limited
to personal income tax returns or any reporting statements in relation to the
grant, holding, vesting of the Stock Awards, the holding of Shares or any bank
or brokerage account, the subsequent sale of Shares, and the receipt of
dividends, if any. Employee further acknowledges that the Company and/or the
Employer (a) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Stock Awards,
including the grant, holding, or vesting of the Stock Awards, the holding or
subsequent sale of Shares acquired under the Plan and the receipt of dividends,
if any; and (b) does not commit to and is under no obligation to structure the
terms of the Stock Awards or any aspect of the Stock Awards to reduce or
eliminate the Employee’s liability for Tax-Related Items, or achieve any
particular tax result. Employee also understands that applicable laws may
require varying Share or Stock Award valuation methods for purposes of
calculating Tax-Related Items, and the Company assumes no responsibility or
liability in relation to any such valuation or for any calculation or reporting
of income or Tax-Related Items that may be required of Employee under Applicable
Laws. Further, if Employee has become subject to tax in more than one
jurisdiction, Employee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
No payment will be made to the Employee (or his or her estate) in relation to
the Stock Award unless and until satisfactory arrangements (as determined by the
Committee) have been made by the Employee with respect to the payment of any
Tax-Related Items and any other of the Company and/or the Employer with respect
to the Stock Awards. In this regard, the Employee authorizes the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:


(a)    withholding from Employee’s wages or other cash compensation paid to
Employee by the Company or the Employer; or



3

--------------------------------------------------------------------------------



(b)    withholding from proceeds of the sale of Shares acquired upon vesting of
the Stock Awards, either through a voluntary sale or through a mandatory sale
arranged by the Company (on Employee’s behalf pursuant to this authorization);
or


(c)    withholding in Shares to be issued upon settlement of the Stock Awards;
or
(d)    surrendering already-owned Shares having a Fair Market Value equal to the
Tax-Related Items that have been held for such period of time to avoid adverse
accounting consequences.
If the obligation for Tax-Related Items is satisfied by withholding Shares, for
tax purposes, the Employee is deemed to have been issued the full number of
Shares subject to the Stock Award, notwithstanding that a number of the Shares
is held back solely for the purpose of paying the Tax-Related Items due as a
result of the Employee’s participation in the Plan. The Employee shall pay to
the Company or Employer any amount of Tax-Related Items that the Company may be
required to withhold or account for as a result of the Employee’s participation
in the Plan that cannot be satisfied by one or more of the means previously
described in this paragraph 7. The Employee acknowledges and agrees that the
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares if Employee fails to comply with his or her obligations in connection
with the Tax-Related Items. In addition, Employee further agrees that any
cross-border cash remittance made to transfer proceeds received upon the sale of
Shares must be made through a locally authorized financial institution or
registered foreign exchange agency and may require Employee to provide to such
entity certain information regarding the transaction.


It is the Company’s current practice to withhold a portion of the Shares
scheduled to be issued pursuant to vested Stock Awards that have an aggregate
market value sufficient to pay the Tax-Related Items. The Company will only
withhold whole Shares and therefore the Employee also authorizes deduction
without notice from salary or other amounts payable to the Employee of cash in
an amount sufficient to satisfy the Employer’s remaining tax withholding
obligation. Notwithstanding the previous two sentences, the Employee, if the
Company in its sole discretion so agrees, may elect to furnish to the Company
written notice, no more than 30 days and no less than 5 days in advance of a
scheduled Vesting Date (or other required withholding event), of his or her
intent to satisfy the tax withholding requirement by remitting the full amount
of the tax withholding to the Company on the scheduled Vesting Date (or other
required withholding event). In the event that Employee provides such written
notice and fails to satisfy the amounts required for the Tax-Related Items by
the Vesting Date (or other required withholding event), the Company shall
satisfy the tax withholding requirement pursuant to the first two sentences of
this paragraph. However, the Company reserves the right to withhold for
Tax-Related Items pursuant to any means set forth in this paragraph.


8. Vesting/Foreign Taxes Due. If Employee is subject to tax in a country outside
the U.S. (“Foreign Country”) and if pursuant to the tax rules in such Foreign
Country, Employee will be subject to tax prior to the date that Employee is
issued Shares pursuant to this Agreement, the Committee, in its discretion, may
accelerate vesting and settlement of a portion of the Stock Awards to the extent
necessary to pay the foreign taxes due (and any applicable U.S. income taxes due
as a result of the acceleration of vesting and settlement) but only if such
acceleration does not result in adverse consequences under Section 409A (as
permitted under Treasury Regulation Section 1.409A-3(j)(4)(xi)).


9. Beneficiary Designation. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the Employee's designated beneficiary to the extent such designation is valid
under applicable law, or if no such beneficiary survives the Employee or no
beneficiary is designated, the person or persons entitled to such distribution
or delivery under the Employee's will or, to the executor of his or her estate.
In order to be effective, a beneficiary designation must be made by the Employee
in a form and manner acceptable to the Company and permitted by the Company. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


10. Conditions to Issuance of Shares. The Shares deliverable to the Employee on
the applicable settlement date may be either previously authorized but unissued
Shares or issued Shares that have been reacquired by the Company. The Company
shall not be required to issue any Shares hereunder so long as the Company
reasonably anticipates that such issuance will violate Federal securities law,
foreign securities law or other applicable law; provided however, that in such
event the Company shall issue such Shares at the earliest possible date at which
the Company reasonably anticipates that the issuance of the shares will not
cause such violation. For purposes of the previous sentence, any issuance of
Shares that would cause inclusion in gross income or the application of any
penalty provision or other provision of the Internal Revenue Code or foreign tax
law shall not be treated as a violation of applicable law.     


11. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Stock Award unless and until Shares have been
issued in accordance with paragraph 3, 4 or 5, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Employee.
Except as provided in paragraph 12, after such issuance, recordation, and
delivery, the Employee will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.



4

--------------------------------------------------------------------------------



12. Adjustments. The Award is subject to adjustment in accordance with Section
4.3 of the Plan.


13. Nature of Grant. In accepting the grant of Stock Awards, the Employee
acknowledges that:


(a)    the grant of the Stock Awards is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock Awards,
or benefits in lieu of Stock Awards, even if Stock Awards have been granted
repeatedly in the past;


(b)    all decisions with respect to future Stock Award grants, if any, will be
at the sole discretion of the Company;
    
(c)    the Employee’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate his or her employment relationship at any time;
    
(d)    the Employee is voluntarily participating in the Plan;


(e)     the Stock Awards are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which are outside the scope of the Employee’s employment contract,
if any;


(f)    the Stock Awards and the Shares subject to the Stock Awards are not
intended to replace any pension rights or compensation;


(g)    the Stock Awards are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer;


(h)    the Stock Awards grant and the Employee’s participation in the Plan will
not be interpreted to form an employment contract or relationship with the
Company or any Affiliate;


(i)    the future value of the Shares is unknown and cannot be predicted with
certainty; further, neither the Company, nor any Affiliate is responsible for
any foreign exchange fluctuation between local currency and the United States
Dollar (or the selection by the Company or an Affiliate in its sole discretion
of an applicable foreign currency exchange rate) that may affect the value of
the Stock Awards (or the calculation of income or Tax-Related Items thereunder);


(j)    in consideration of the grant of the Stock Awards, no claim or
entitlement to compensation or damages shall arise from forfeiture of the Stock
Awards resulting from Employee’s Termination of Service (for any reason
whatsoever and whether or not in breach of local labor laws) and the Employee
irrevocably releases the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, the Employee shall be deemed irrevocably to have
waived his or her entitlement to pursue such claim; and


(k)    the Stock Awards and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.


14.     No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Employee’s participation in the Plan, or his or her acquisition or sale of the
underlying Shares. The Employee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Employee’s
participation in the Plan before taking any action related to the Plan.
15.    Data Privacy. The Employee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Employee’s personal data as described in this Agreement by and among, as
applicable, the Company and its Affiliates for the exclusive purpose of
implementing, administering and managing the Employee’s participation in the
Plan.
The Employee understands that the Company and its Affiliates may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company or any Affiliate, details of all
Stock Awards or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Employee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Personal Data”).
    The Employee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Employee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Employee’s country. The Employee
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes

5

--------------------------------------------------------------------------------



of implementing, administering and managing the Employee’s participation in the
Plan, including any requisite transfer of such Personal Data as may be required
to a broker or other third party with whom the Employee may elect to deposit any
Shares received upon vesting of the Stock Awards. The Employee understands that
refusal or withdrawal of the consents herein may affect the Employee’s ability
to participate in the Plan or to realize benefits from the Stock Awards. For
more information on the consequences of the Employee’s refusal to consent or
withdrawal of consent, the Employee understands that he or she may contact his
or her local human resources representative.


16. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Terms used in this Agreement that are not defined in this Agreement
will have the meaning set forth in the Plan.


17. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any portion of the Stock Award has vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon the Employee, the Company and all
other interested persons. No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.


18. No Modification of At-Will Status. Employee understands and agrees that this
Agreement does not impact in any way the right of the Employer to terminate or
change the terms of the employment of Employee at any time for any reason
whatsoever, with or without good cause provided in accordance with applicable
local law. Employee understands and agrees that unless contrary to applicable
local law or there is an employment contract in place providing otherwise, his
or her employment is "at-will" and that either the Employer or Employee may
terminate Employee's employment at any time and for any reason subject to
applicable local law. Employee also understands and agrees that his or her
"at-will" status (if applicable) can only be changed by an express written
contract signed by an authorized officer of the Company and Employee if the
Employee’s employer is the Company.


19. Non-Transferability of Award. Except as otherwise herein provided, the Stock
Awards herein granted and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of such Stock Award, or of any right or privilege conferred
hereby, contrary to the provisions hereof, or upon any attempted sale under any
execution, attachment or similar process upon the rights and privileges
conferred hereby, such Stock Award and the rights and privileges conferred
hereby will immediately become null and void.


20. Binding Agreement. Subject to the limitation on the transferability of the
Stock Award contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the Employee and the Company.


21. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Legal
Department, at The Gap, Inc., Two Folsom, San Francisco, California 94105, or at
such other address as the Company may hereafter designate in writing. Any notice
to be given to the Employee will be addressed to the Employee at the address set
forth on the records of the Company. Any such notice will be deemed to have been
duly given if and when enclosed in a properly sealed envelope, addressed as
aforesaid, and deposited, postage prepaid, in a United States post office or
generally recognized international courier such as DHL or Federal Express.


22. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


23. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.


24. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company.


25. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Employee expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Employee understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.


26. Notice of Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws. For purposes of litigating any dispute that

6

--------------------------------------------------------------------------------



arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of San Francisco County, California, or
the federal courts for the United States for the Northern District of California
and no other courts, where this grant is made and/or to be performed.
27. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents or notices related to current or future
participation in the Plan by electronic means. By accepting this Award, whether
electronically or otherwise, the Employee hereby consents to receive such
documents or notices by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, including the use of
electronic signatures or click-through acceptance of terms and conditions.
    
28. Language. If the Employee has received this Agreement, including Appendices,
or any other document related to the Plan translated into a language other than
English, and the meaning of the translated version is different than the English
version, the English version will control.
29. Appendix B. Notwithstanding any provisions in this Agreement, the Stock
Awards shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for Employee’s country. Moreover, if the Employee
relocates to one of the countries included in Appendix B, the special terms and
conditions for such country will apply to the Employee, to the extent Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. As stated above, Appendix B constitutes part of this Agreement.
30. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Employee’s participation in the Plan, on the Stock Awards
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Employee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Employee also understands that the laws of the country in which Employee is
residing or working at the time of grant or vesting of this Award (including any
rules or regulations governing securities, foreign exchange, tax, labor or other
matters) may restrict or prevent the issuance of Shares under this Award or may
subject Employee to additional procedural or regulatory requirements that
Employee is and will be solely responsible for and must fulfill. Such
requirements may be outlined in but are not limited to those described in
Appendix B.
* * *

7

--------------------------------------------------------------------------------



APPENDIX B


ADDITIONAL TERMS AND CONDITIONS OF THE GAP, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-U.S. EMPLOYEES


Terms and Conditions


This Appendix B includes special terms and conditions applicable to Employee if
Employee resides in one of the countries listed below. These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Agreement. Unless otherwise provided below,
capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan and the Agreement.


Notifications


This Appendix also includes country-specific information of which Employee
should be aware with respect to his or her participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of March 2015. However, such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Employee does not rely on the information noted herein as the
only source of information relating to the consequences of Employee’s
participation in the Plan because the information may be out of date at the time
that Employee vests in Share Awards or sells Shares acquired under the Plan. In
addition, the information is general in nature and may not apply to Employee’s
particular situation, and the Company is not in a position to assure Employee of
any particular result. Accordingly, Employee is advised to seek appropriate
professional advice as to how the relevant laws in his or her country may apply
to his or her situation. Finally, please note that if Employee is a citizen or
resident of a country other than the country in which he or she is currently
working, or transfers employment after grant, the information contained in this
Appendix may not be applicable to Employee.


Securities Law Notice


Unless otherwise noted, neither the Company nor the Shares for purposes of the
Plan are registered with any local stock exchange or under the control of any
local securities regulator outside the U.S. The Agreement, the Plan, and any
other communications or materials that Employee may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities outside the U.S., and the issuance of securities described in any
Plan-related documents is not intended for offering or public circulation
outside the U.S.




EUROPEAN UNION


Data Privacy. The following language supplements Section 15 of Appendix A of the
Agreement:
The Employee understands that Personal Data will be held only as long as is
necessary to implement, administer and manage the Employee’s participation in
the Plan. The Employee understands that he or she may, at any time, view
Personal Data, request additional information about the storage, processing, or
transfer of Personal Data, require any necessary amendments to Personal Data or
refuse or withdraw the consents herein, without cost, by contacting in writing
the Employee’s local human resources representative.


CANADA
Settlement of Stock Awards. Notwithstanding any discretion or anything to the
contrary in the Plan, the grant of the Stock Awards does not provide any right
for Employee to receive a cash payment and the Stock Awards will be settled in
Shares only.


Foreign Share Ownership Reporting. If you are a Canadian resident, your
ownership of certain foreign property (including shares of foreign corporations)
may be subject to strict annual tax reporting obligations.  Please refer to CRA
Form T1135 (Foreign Income Verification Statement) and consult your tax advisor
for further details.  It is your responsibility to comply with all applicable
tax reporting requirements.


The following provisions will apply to Employees who are residents of Quebec:


Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.



8

--------------------------------------------------------------------------------



FRANCE
Taxation of Award. This Award is not intended to be French tax-qualified.


Language Consent.  In accepting the grant of the Stock Awards and the Agreement
which provides for the terms and conditions of the Stock Awards, Employee
confirms that he or she has read and understood the documents relating to the
Stock Awards (the Plan and the Agreement), which were provided in the English
language. Employee accepts the terms of these documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant cette attribution
gratuite d’actions et ce contrat qui contient les termes et conditions de cette
attribution gratuite d’actions, l’employé confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et le Contrat d’Attribution) qui
lui ont été communiqués en langue anglaise. , L’employé en accepte les termes en
connaissance de cause.


Exchange Control Information. French residents with foreign account balances in
excess of €1 million (or equivalent) must report monthly to the Banque de
France.


HONG KONG
Securities Law Notice. The Stock Awards and Shares issued upon vesting (if any)
do not constitute a public offering of securities under Hong Kong law and are
available only to Employees of the Company and its Affiliates. The Agreement,
including this Appendix B, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. Nor have the documents been reviewed by any regulatory
authority in Hong Kong. The Award is intended only for the personal use of each
eligible Employee of the Company or its Affiliates and may not be distributed to
any other person. If Employee is in any doubt about any of the contents of the
Agreement, including this Appendix B, or the Plan, Employee should obtain
independent professional advice.
INDIA
Tax Information. The amount subject to tax at vesting may be dependent upon a
valuation of Shares from a Merchant Banker in India. The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law.
Exchange Control Obligations. Employee understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan and any
dividends received in relation to the Shares to India and convert the proceeds
into local currency within ninety (90) days of receipt. Employee will receive a
foreign inward remittance certificate (“FIRC”) from the bank where he or she
deposits the foreign currency. Employee should maintain the FIRC as evidence of
the repatriation of fund in the event the Reserve Bank of India or the Employer
requests proof of repatriation.
INDONESIA
Exchange Control Information. If Employee remits proceeds from the sale of
Shares into Indonesia, the Indonesian Bank through which the transaction is made
will submit a report on the transaction to the Bank of Indonesia for statistical
reporting purposes. If requested by the bank handling the transfer, Employee may
be required to complete a “Transfer Report Form” or provide evidence of the
underlying transaction, such as a copy of the Agreement. The Transfer Report
Form should be provided to Employee by the bank through which the transaction is
made.


JAPAN


Securities Acquisition Report. If you acquire Shares valued at more than
¥100,000,000 total, you must file a Securities Acquisition Report with the
Ministry of Finance (“MOF”) through the Bank of Japan within 20 days of the
acquisition of the Shares.


KOREA


Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of Shares to repatriate the proceeds to
Korea within 18 months of the sale. Separate sales may be deemed a single sale
if it is found that the sole purpose was to avoid exceeding the per sale
threshold.


MEXICO


Labor Law Acknowledgment. The invitation Gap, Inc. is making under the Plan is
unilateral and discretionary and is not related to the salary and other
contractual benefits granted to you by your employer; therefore, benefits
derived from the Plan

9

--------------------------------------------------------------------------------



will not under any circumstance be considered as an integral part of your salary
. Gap, Inc. reserves the absolute right to amend the Plan and discontinue it at
any time without incurring any liability whatsoever. This invitation and, in
your case, the acquisition of shares does not, in any way, establish a labor
relationship between you and Gap, Inc., nor does it establish any rights between
you and your employer.


La invitación que Gap, Inc. hace en relación con el Plan es unilateral,
discrecional y no se relaciona con el salario y otros beneficios que recibe
actualmente de su actual empleador, por lo que cualquier beneficio derivado del
Plan no será considerado bajo ninguna circunstancia como parte integral de su
salario. Por lo anterior, Gap, Inc. se reserva el derecho absoluto para
modificar o terminar el mismo, sin incurrir en responsabilidad alguna. Esta
invitación y, en su caso, la adquisición de acciones, de ninguna manera
establecen relación laboral alguna entre usted y Gap, Inc. y tampoco genera
derecho alguno entre usted y su empleador.


PEOPLE’S REPUBLIC OF CHINA


Sale of Shares Upon Vesting. By accepting the Stock Awards, the Employee
acknowledges and agrees that the Company or the Committee, in its sole
discretion, has the right to determine that one of the following sales
mechanisms will be pursued: (1) immediate sale of the Shares issued upon the
vesting of Stock Awards ("Immediate Sale"); or (2) granting the Employee the
right to hold the Shares issued upon the vesting of Stock Awards for a period of
time and then sell the Shares on a future day at their own discretion ("Normal
Sale"). In the event of a Termination of Service, the Company or the Committee
shall also have the sole discretion to determine whether an Immediate Sale will
occur. In any event, any Shares held shall be sold within 6 months of a
Termination of Service or before the expiration of the Plan (whichever is
earlier).


Shares will be transferred to a brokerage firm designated by the Company (the
"Brokerage Firm"). The Brokerage Firm, on the Employee’s behalf, may: (a)
immediately sell the Shares at the prevailing market price pursuant to any
process for the sale set forth by the Company pursuant to the Immediate Sale of
the Shares, or (b) sell the Shares at the prevailing market price, upon receipt
of a properly executed notice together with irrevocable instructions from the
Employee, pursuant to any process for the sale set forth by the Company pursuant
to Normal Sale of the Shares; and deliver the proceeds less the Tax-Related
Items and any broker fees, to the Company or its designee, which would then
remit the net proceeds to the Employee through the Company’s or Affiliate’s
special purpose foreign exchange bank account in China. As a result of the
Immediate Sale of Shares as set forth in this Appendix B, no Shares would be
delivered to the Employee, and the Employee would not have any resulting rights
as a shareholder of the Company. However, as a result of the Normal Sale of
Shares as set forth in this Appendix B, the Employees will have the rights as
shareholders as provided in paragraph 11 of Appendix A. In any case, Employee
agrees that Shares may not be moved to any account or brokerage firm not
designated by the Company and may not be moved out of any permitted account
other than upon the sale of such Shares.


Mandatory Repatriation and Special Administration in China.  The Employee’s
ability to be issued Shares at vesting shall be contingent upon the Company or
its Affiliate obtaining approval from the State Administration of Foreign
Exchange (“SAFE”) for Employee’s participation in the Plan (to the extent
required as determined by the Company in its sole discretion) and the
establishment of a SAFE-approved special-purpose foreign exchange bank account
for equity sale proceeds. If at the time of vesting, SAFE approval has not been
obtained, the Company may cancel this Stock Award with no liability,
compensation or benefits in lieu of compensation due to Employee. Employee
understands and agrees that he or she will be required to immediately repatriate
the proceeds from the Immediate Sale or Normal Sale of Shares to China. Employee
further understands that such repatriation of proceeds must be effected through
the special account established by the Company or Affiliate, and Employee hereby
consents and agrees that the proceeds from the Immediate Sale or Normal Sale of
Shares will be transferred to such account prior to being delivered to Employee.
Furthermore, Employee understands that due to SAFE approval requirements, there
may be delays in delivering the proceeds to Employee; Employee will bear any
exchange rate risk relating to any delay; Employee may be required to open a
U.S. dollar bank account to receive the proceeds; and Employee may also be
required to pay directly to the Company or an Affiliate any Tax-Related Items
due at vesting prior to receiving any proceeds from the sale of Shares.
The Company also has sole discretion to determine the mechanism to sell the
Shares issued to Employee upon vesting. The provisions above pursuant to which
Employee agrees to sell all Shares issued to him or her upon Termination of
Service or immediately when the Shares are issued to him or her upon vesting at
the then current market price is intended to be a plan pursuant to Rule 10b5-1
of the U.S. Securities Exchange Act of 1934 to the extent Employee is subject to
this Act.  By signing the Agreement, Employee represents that he or she is not
aware of any material non-public information about the Company at the time he or
she is signing the Agreement.
Please note that the Company in its sole discretion may choose not to apply the
above procedures to non-PRC citizens.


SINGAPORE


Securities Law Notice. The grant of Stock Awards is made in reliance on section
273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”) for which it is
exempt from the prospectus and registration requirements under the SFA. By
accepting the Award, Employee agrees not to sell any Shares within six months of
the date of grant.



10

--------------------------------------------------------------------------------



Director Notification Obligation. If Employee is a director, associate director
or shadow director (i.e., a non-director who has sufficient control so that the
directors act in accordance with the directions and instructions of this
individual) of the Company’s local entity in Singapore, he or she is subject to
notification requirements under the Singapore Companies Act. Some of these
notification requirements will be triggered by Employee’s participation in the
Plan. Specifically, Employee is required to notify the local Singapore company
when he or she acquires or disposes an interest in the Company, including when
Employee receives Shares upon vesting of this Award and when Employee sells
these Shares. The notification must be in writing and must be made within two
days of acquiring or disposing of any interest in the Company (or within two
days of initially becoming a director, associate director or shadow director of
the Company’s local entity in Singapore). If Employee is unclear as to whether
he or she is a director, associate director or shadow director of the Company’s
local entity in Singapore or the form of the notification, he or she should
consult with his or her personal legal advisor.


Exit Tax / Deemed Exercise Rule. Employee understands and agrees that if
Employee has received Stock Awards in relation to his or her employment in
Singapore, then if, prior to the vesting of the Stock Awards, Employee is 1) a
permanent resident of Singapore and leaves Singapore permanently or is
transferred out of Singapore; or 2) neither a Singapore citizen nor permanent
resident and either ceases employment in Singapore or leaves Singapore for any
period exceeding 3 months, Employee will likely be taxed on the Stock Awards on
a “deemed exercise” basis, even though the Stock Awards have not yet vested. 
Employee should refer to the separate Stock Award and Option Guide and discuss
his tax treatment with his personal tax advisor. 


UNITED KINGDOM


Settlement of Stock Awards. Notwithstanding any discretion or anything to the
contrary in the Plan, the grant of the Stock Awards does not provide any right
for Employee to receive a cash payment and the Stock Awards will be settled in
Shares only.


Tax and National Insurance Contributions Acknowledgment. The following provision
supplements paragraph 7 of the Agreement:


Employee agrees that if Employee does not pay or the Employer or the Company
does not withhold from Employee the full amount of Tax-Related Items that
Employee owes in connection with the vesting of the Stock Award and/or the
acquisition of Shares pursuant to the vesting of the Stock Award, or the release
or assignment of the Stock Award for consideration, or the receipt of any other
benefit in connection with the Award (the “Taxable Event”) within ninety (90)
days after the Taxable Event, or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, then the
amount that should have been withheld shall constitute a loan owed by Employee
to the Employer, effective ninety (90) days after the Taxable Event. Employee
agrees that the loan will bear interest at the official rate of HM Revenue and
Customs (“HMRC”) and will be immediately due and repayable by Employee, and the
Company and/or the Employer may recover it at any time thereafter by withholding
the funds from salary, bonus or any other funds due to Employee by the Employer,
by withholding in Shares issued upon vesting of the Award or from the cash
proceeds from the sale of such Shares or by demanding cash or a cheque from
Employee. Employee also authorizes the Company to withhold the transfer of any
Shares unless and until the loan is repaid in full.


Notwithstanding the foregoing, if Employee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Employee is an officer or executive director and
Tax-Related Items are not collected from or paid by Employee within ninety (90)
days of the Taxable Event, the amount of any uncollected Tax-Related Items may
constitute a benefit to Employee on which additional income tax and National
Insurance contributions may be payable. Employee will be responsible for
reporting any income tax and National Insurance contributions due on this
additional benefit directly to HMRC under the self-assessment regime.


VIETNAM


Exchange Control Obligations. Any proceeds received upon exercise and sale of
Shares and any dividends may be repatriated immediately to Vietnam.




* * *

11